205 P.3d 28 (2009)
226 Or. App. 602
STATE of Oregon, Plaintiff-Respondent,
v.
Leo Ralph MEADE, Defendant-Appellant.
C051030CR, C051433CR; A130132 (Control) A130133.
Court of Appeals of Oregon.
March 12, 2009.
Washington County Circuit Court.
Appellant has moved to dismiss the above-entitled appeal. Respondent has moved to vacate this court's decision dated August 13, 2008, 221 Or.App. 549, 191 P.3d 704, in light of Oregon v. Ice, ___ U.S. ___, 129 S.Ct. 711, 172 L.Ed.2d 517 (2009). The motions are granted.
The decision dated August 13, 2008, is hereby vacated and the appeal is dismissed.